Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 10, 2011, is by and among OSI SYSTEMS, INC., a Delaware corporation
(the “Borrower”), the Domestic Subsidiaries of the Borrower (collectively, the
“Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent on behalf of the Lenders under the Credit Agreement (as hereinafter
defined) (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of October 15, 2010 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendment to Definition of Applicable Percentage. The pricing grid contained
in the definition of “Applicable Percentage” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Applicable Percentage

 

            Level             

  

Consolidated

Leverage Ratio

               LIBOR             
Margin
& Letter of
Credit Fee                 Base Rate             
Margin                 Commitment             
Fee   I    < 2.00 to 1.0      1.50 %      0.50 %      0.250 %  II   

<2.75 to 1.0 but

>2.00 to 1.0

     1.75 %      0.75 %      0.300 %  III    > 2.75 to 1.0      2.00 %      1.00
%      0.350 % 

1.2 Amendment to Definition of Maturity Date. The definition of “Maturity Date”
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“Maturity Date” shall mean November 10, 2016.

1.3 Amendment to Definition of Permitted Acquisition. The definition of
“Permitted Acquisition” set forth in Section 1.1 of the Credit Agreement is
hereby amended in the following respects:

(a) The reference to “2.75 to 1.0” contained in clause (ii) of such definition
is hereby amended to read “2.50 to 1.0”.

(b) Clause (vii) contained in such definition is hereby deleted in its entirety,
and the necessary grammatical changes are made to clauses (v) and (vi) of such
definition.

1.4 Amendment to Section 2.3(a). Section 2.3(a) of the Credit Agreement is
hereby amended by replacing “ONE HUNDRED FIFTY-FIVE MILLION DOLLARS
($155,000,000)” referenced therein with “ONE HUNDRED SEVENTY-FIVE MILLION
DOLLARS ($175,000,000)”.

1.5 Amendment to Section 5.2(c). Section 5.2(c) is hereby amended by adding
thereto the following sentence at the end thereof:

The foregoing notwithstanding, with respect to any Material Contract which is a
Material Government Contract that is restricted from disclosure by a Requirement
of Law, the Credit Parties shall not be required to furnish a copy thereof with
the updated copy of Schedule 1 of the Disclosure Letter.

 

2



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

(a) Executed Amendment. Receipt by the Administrative Agent of counterparts of
this Amendment executed by a duly authorized officer of each party hereto.

(b) Executed Lender Consents. Receipt by the Administrative Agent of executed
lender consents, in substantially the form of Exhibit A attached hereto (each a
“Lender Consent”), from the Lenders authorizing the Administrative Agent to
enter into this Amendment on their behalf. The delivery by the Administrative
Agent of its signature page to this Amendment shall constitute conclusive
evidence that the consents from the Lenders have been obtained.

(c) Fees and Expenses.

(i) The Administrative Agent shall have received from the Borrower, for the
account of each Lender, an amendment fee in an amount equal to 10 basis points
on the aggregate Revolving Commitments of such Lender (after to giving effect to
this Amendment).

(ii) The Administrative Agent shall have received from the Borrower such fees
and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and King & Spalding LLP shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.

(d) Legal Opinion. The Administrative Agent shall have received an opinion or
opinions of counsel for the Credit Parties, dated the Amendment Effective Date
and addressed to the Administrative Agent and the Lenders which shall be in form
and substance reasonably satisfactory to the Administrative Agent.

(e) Corporate Documents. The Administrative Agent shall have received, each in
form and substance reasonably satisfactory to the Administrative Agent, an
officer’s certificate (A) certifying that the articles of incorporation or other
organizational documents, as applicable, of each Credit Party that were
delivered on the Closing Date or the date on which any Credit Party was joined
as a Guarantor pursuant to a Joinder Agreement (the “Joinder Date”) remain true
and complete as of the Amendment Effective Date (or certified updates as
applicable), (B) certifying that the bylaws, operating agreements or partnership
agreements of each Credit Party that were delivered on the Closing Date or
Joinder Date remain true and correct and in force and effect as of the

 

3



--------------------------------------------------------------------------------

Amendment Effective Date (or certified updates as applicable), (C) attaching
copies of the resolutions of the board of directors of each Credit Party
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, and certifying such resolutions to be
true and correct and in force and effect as of the Amendment Effective Date,
(D) attaching certificates of good standing, existence or its equivalent with
respect to each Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization and
(E) certifying that each officer listed in the incumbency certification
contained in each Credit Party’s officer’s certificate, delivered on the Closing
Date or Joinder Date remains a duly elected and qualified officer of such Credit
Party and such officer remains duly authorized to execute and deliver on behalf
of such Credit Party the Amendment or attaching a new incumbency certificate for
each officer signing this Amendment.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

4



--------------------------------------------------------------------------------

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such
reasonable action, upon the request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

5



--------------------------------------------------------------------------------

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 General Release. In consideration of the Administrative Agent’s, on behalf
of the Lenders, willingness to enter into this Amendment, each Credit Party
hereby releases and forever discharges the Administrative Agent, the Lenders and
the Administrative Agent’s and the Lender’s respective predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as “Bank Group”), from any and all claims, counterclaims, demands,
damages, debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Credit Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Credit Documents and the transactions contemplated thereby.

3.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

OSI SYSTEMS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:       OSI SYSTEMS, INC.,       a Delaware corporation      

By:

 

/s/ Alan Edrick

     

Name:

 

Alan Edrick

     

Title:

 

Chief Financial Officer

GUARANTORS:       DOLPHIN MEDICAL, INC.,       a California corporation      

By:

 

/s/ Deepak Chopra

      Name:   Deepak Chopra       Title:   Chief Executive Officer       FERSON
TECHNOLOGIES, INC.,       a California corporation       By:  

/s/ Alan Edrick

      Name:   Alan Edrick       Title:   Chief Financial Officer       OSI
DEFENSE SYSTEMS, LLC,       a Florida limited liability company       By:  

/s/ Alan Edrick

      Name:   Alan Edrick       Title:   Chief Financial Officer       OSI
ELECTRONICS, INC.,       a California corporation       By:  

/s/ Alan Edrick

      Name:   Alan Edrick       Title:   Chief Financial Officer



--------------------------------------------------------------------------------

OSI SYSTEMS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

OSI OPTOELECTRONICS, INC., a California corporation By:  

/s/ Alan Edrick

Name: Alan Edrick Title: Chief Financial Officer

 

RAPISCAN LABORATORIES, INC.,

a Delaware corporation

By:  

/s/ Shiva Kumar

Name: Shiva Kumar Title: President

 

RAPISCAN SYSTEMS, INC.,

a California corporation

By:  

/s/ Deepak Chopra

Name: Deepak Chopra Title: Chief Executive Officer

 

SPACELABS HEALTHCARE, INC.,

a Delaware corporation

By:  

/s/ Alan Edrick

Name: Alan Edrick Title: Chief Financial Officer

 

SPACELABS HEALTHCARE, L.L.C.,

a Washington limited liability company

By:  

/s/ Nicholas Ong

Name: Nicholas Ong

Title: President



--------------------------------------------------------------------------------

OSI SYSTEMS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

SPACELABS MEDICAL, INC., a Delaware corporation By:  

/s/ Alan Edrick

Name: Alan Edrick Title: Chief Financial Officer

 

S2 GLOBAL, INC., a Delaware corporation By:  

/s/ Jonathan Fleming

Name: Jonathan Fleming Title: President

 

TSA SYSTEMS, LTD., a Colorado corporation By:  

/s/ Shiva Kumar

Name: Shiva Kumar Title: President

 

OSI LASER DIODE, INC., a Delaware corporation By:  

/s/ Rollin Ball

Name: Rollin Ball Title: President

 

RAPISCAN GOVERNMENT SERVICES, INC., a Delaware corporation By:  

/s/ Peter Kant

Name: Peter Kant Title: President



--------------------------------------------------------------------------------

OSI SYSTEMS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

   

as a Lender and as Administrative Agent on behalf of the Lenders

    By:  

/s/ Thomas Sigurdson

   

Name: Thomas Sigurdson

   

Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

LENDER CONSENT

See Attached.



--------------------------------------------------------------------------------

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
October 15, 2010 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), by and among OSI SYSTEMS, INC., a Delaware
corporation (the “Borrower”), those certain Domestic Subsidiaries of the
Borrower party thereto (collectively, the “Guarantors”), the lenders and other
financial institutions from time to time party thereto (the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein.

The undersigned hereby approves the First Amendment to Credit Agreement, to be
dated on or about November [     ], 2011, by and among the Borrower, the
Guarantors party thereto, and the Administrative Agent, on behalf of the Lenders
(the “Amendment”) and hereby authorizes the Administrative Agent to execute and
deliver the Amendment on its behalf and, by its execution below, the undersigned
agrees to be bound by the terms and conditions of the Amendment and the Credit
Agreement.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the         day of                     , 2011.

 

 

  , as a Lender
   

 

By:  

 

Name:  

 

Title:  

 